863 F.2d 48
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David D. HALIBURTON, Plaintiff-Appellant,v.Robert BROWN, Jr., Director, Michigan Department ofCorrections, Defendant- Appellee.
No. 88-1423.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1988.

Before DAVID A. NELSON and BOGGS, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
David D. Haliburton, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In a one paragraph complaint, Haliburton alleged that the defendants violated eleven enumerated rights in violation of fifteen listed constitutional amendments and civil rights statutes.  Haliburton failed entirely, however, to provide any factual support for any of his claims.  The district court dismissed plaintiff's suit with prejudice when he failed to amend his complaint as requested by the court.  On appeal, plaintiff reasserts the same claims.


3
Upon consideration, we conclude the district court properly dismissed the complaint as frivolous.  Even if plaintiff's complaint is construed liberally, Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam);  Brooks v. Seiter, 779 F.2d 1177, 1179-80 (6th Cir.1985), it appears beyond doubt that plaintiff could prove no set of facts which would entitle him to relief.   See Ana Leon T. v. Federal Reserve Bank, 823 F.2d 928, 930 (6th Cir.)  (per curiam), cert. denied, 108 S.Ct. 333 (1987).  Hence, having failed to allege any factual basis for his conclusory allegations of unconstitutional conduct, plaintiff failed to state a cognizable claim for relief.   See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987);  Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986).


4
Accordingly, the order of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.